Exhibit 10.25

THIRD AMENDMENT

TO THE

BB&T CORPORATION TARGET PENSION PLAN

(January 1, 2009 Restatement)

WHEREAS, the BB&T Corporation Target Pension Plan (the “Plan”) was originally
established effective as of January 1, 1989, by Southern National Corporation
and known as the Southern National Corporation Supplemental Executive Retirement
Plan; and

WHEREAS, Southern National Corporation merged with BB&T Financial Corporation to
form a multi-bank holding company known as Southern National Corporation, which
in 1997 was renamed the BB&T Corporation (the “Company”); and

WHEREAS, effective January 1, 2009, the name of the Plan was changed to the BB&T
Corporation Target Pension Plan and the Plan was restated for compliance with
Section 409A of the Internal Revenue Code of 1986, as amended; and

WHEREAS, the said restated Plan was amended subsequently on two occasions; and

WHEREAS, the Company desires to amend again the restated Plan to align the form
of payment in the event of the death of a Participant with the BB&T Corporation
Non-Qualified Defined Benefit Plan;

NOW, THEREFORE, effective as of January 1, 2012, the Plan is hereby amended in
the manner hereinafter set forth.

1. Section 5.3 of the Plan is hereby amended to provide as follows:

5.3 Automatic Form of Payment. Subject to provisions of Section 409A and except
as provided in Section 5.4, if the Designated Beneficiary of a deceased
Participant is a natural person, the death benefit payable to a deceased
Participant’s Beneficiary under this Article V shall be paid in the form of a
single life monthly annuity commencing within the 90-day period after the death
of such Participant; provided, however, that if such 90-day period begins in one
calendar year and ends in another, such Designated Beneficiary



--------------------------------------------------------------------------------

shall not have the right to designate the calendar year of payment commencement.
Moreover, subject to the provisions of Section 409A, if the Designated
Beneficiary of a deceased Participant is not a natural person (e.g., his estate
or a trust), the death benefit payable to such deceased Participant’s Designated
Beneficiary under this Article V shall be paid in the form of a single lump sum
within the 90-day period that begins the 60th day next following the date of the
Participant’s death; provided, however, that if such 90-day period begins in one
calendar year and ends in another, such Designated Beneficiary shall not have
the right to designate the calendar year of payment.

2. Section 5.4 of the Plan is hereby amended to provide as follows:

5.4 Optional Form of Payment. Notwithstanding Section 5.3, if the Designated
Beneficiary of a Participant is a natural person, a Participant may file, in the
form and manner specified by the Committee, an election for the death benefit
payable to his Designated Beneficiary under this Article V to be paid in the
form of a single lump sum within the 90-day period that begins the 60th day next
following the date of the Participant’s death; provided, however, that if such
90- day period begins in one calendar year and ends in another, such Designated
Beneficiary shall not have the right to designate the calendar year of payment.

3. Article V of the Plan is hereby amended by the addition of Sections 5.5 at
the end thereof to provide as follows:

5.5 Changing Time or Form of Payment by Beneficiary. Subject to the provisions
of Section 18.12, deceased Participant’s Designated Beneficiary may elect to
delay payment or to change the form of payment as permitted under Section 409A.

IN WITNESS WHEREOF, this Third Amendment to the BB&T Corporation Target Pension
Plan (January 1, 2009 Restatement) is executed on behalf of the Company on this
23rd day of December, 2011.

 

BB&T CORPORATION By:  

LOGO [g282790ex10_25pg2.jpg]

Title:   Senior Executive Vice President

 

-2-